Name: EFTA SURVEILLANCE AUTHORITY DECISION No 70/94/COL of 27 June 1994 concerning the status of Sweden with regard to infectious hematopoietic necrosis and viral haemorrhagic septicaemia
 Type: Decision
 Subject Matter: nan
 Date Published: 1994-09-22

 Avis juridique important|E1994C0070EFTA SURVEILLANCE AUTHORITY DECISION No 70/94/COL of 27 June 1994 concerning the status of Sweden with regard to infectious hematopoietic necrosis and viral haemorrhagic septicaemia Official Journal L 247 , 22/09/1994 P. 0044 - 0044EFTA SURVEILLANCE AUTHORITY DECISION No 70/94/COL of 27 June 1994 concerning the status of Sweden with regard to infectious hematopoietic necrosis and viral haemorrhagic septicaemia THE EFTA SURVEILLANCE AUTHORITY,Having regard to the Agreement on the European Economic Area, as adjusted by the Protocol Adjusting the Agreement on the European Economic Area, and in particular Article 17 and Protocol 1 (4) (d) thereof,Having regard to the Act referred to in point 5 of Chapter I of Annex I to the Agreement on the European Economic Area concerning the animal health conditions governing the placing on the market of aquaculture animals and products (Council Directive 91/67/EEC; hereinafter referred to as 'the Aquaculture Act`), and in particular Article 5 thereof,Having regard to the Agreement between the EFTA States on the establishment of a Surveillance Authority and a Court of Justice, as adjusted by the Protocol Adjusting the Agreement between the EFTA States on the establishment of a Surveillance Authority and a Court of Justice, and in particular Article 5 (2) (d) and Protocol 1, Article 1 (e) thereof,Whereas an EFTA State can obtain for one or more continental and coastal zones the status of approved zone free from certain diseases affecting fish and molluscs;Whereas Sweden, by letters dated 14 December 1993 and 3 March 1994, has submitted the appropriate justifications for granting, as far as infectious hematopoietic necrosis (IHN) and viral haemorrhagic septicaemia (VHS) are concerned, the status of approved zone to its territory, as well as the national rules ensuring compliance with the conditions to be respected for maintenance of the approval status;Whereas, accordingly, Sweden should, as far as IHN and VHS are concerned, be granted the status of approved continental and coastal zone;Whereas, the measures provided for in this Decision are in accordance with the opinion of the EFTA Veterinary Committee assisting the EFTA Surveillance Authority,HAS ADOPTED THIS DECISION:1. Sweden is recognized as approved continental zone and approved coastal zone for fish with regard to infectious hematopoietec necrosis and viral haemorrhagic septicaemia.2. This Decision shall enter into force on 1 July 1994.3. This Decision is addressed to the EFTA States.4. This Decision shall be authentic in the English language.Done at Brussels, 27 June 1994.For the EFTA Surveillance AuthorityPekka SÃ ILÃ College Member